John A. Fogleman, Justice. For the reasons set out in our supplemental opinion in State of Arkansas v. George, No. 5-5671, the temporary writ issued in this cause is made permanent. It is only because of compelling public policy that we cannot sustain the exchange of circuits arranged by the regular Circuit Judge of Pope County. There has not been the slightest suggestion or intimation of any partiality on the part of the experienced circuit judge named as the respondent or that he is himself disqualified for any reason. Our action is in nowise premised on any showing or apprehension of prejudice or disqualification on his part and is not to be taken as a reflection on his ability to have acted impartially in the premises. Byrd, J., not participating.